Title: Meeting of the Commissioners of the Sinking Fund, [30 May 1794]
From: Commissioners of the Sinking Fund,Adams, John
To: 



[Philadelphia, May 30, 1794]

At a Meeting of the Commissioners of the Sinking Fund on the thirtieth day of May 1794.
Present,
The Vice President of the United States,
The Secretary of the Treasury,
The Secretary of State,
The Attorney General.
The Secretary of the Treasury having informed the board that there was in the Treasury the sum of one hundred thousand Dollars to be disposed of towards sinking the public Debt; it was thereupon,
Resolved, that the said sum be applied accordingly in the purchase of the public stock in the manner & by the Agent agreed on at the last meeting of the board.
Signed by order of the board

John Adams.

